        Case 2:14-cr-00323-GAM Document 1259 Filed 03/23/21 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                             :
                                                     :
                              v.                     :              CRIMINAL ACTION
                                                     :              No. 14-323-4
BRAHEEM EDWARDS                                      :
                                                     :


McHUGH, J.                                                                   March 23, 2021

                                       MEMORANDUM
               This is a motion for compassionate release under 18 U.S.C. § 3582.

        Petitioner Braheem Edwards is serving a ten-year term for his participation in a drug

conspiracy. He has served approximately seventy-five percent of his sentence and avers that he

would be eligible for release to a community corrections facility in approximately one year. He

moves for release now based upon his vulnerability to COIVD-19, his wife’s medical condition,

which affects her ability care for their two sons, ages 10 and 12, and his record of rehabilitation

while in prison.

        I am persuaded that adequate grounds for relief has been established, and the motion will

therefore be granted.

   I.      Mr. Edwards has established extraordinary and compelling reasons for release

           a. Defining extraordinary and compelling reasons

        Under the First Step Act, courts may “reduce the term of imprisonment” and “may impose

a term of probation or supervised release with or without conditions” upon consideration of factors

in 18 U.S.C. § 3553(a) and a finding that “extraordinary and compelling reasons” warrant


                                                1
         Case 2:14-cr-00323-GAM Document 1259 Filed 03/23/21 Page 2 of 8




reduction. 18 U.S.C. § 3582(c)(1)(A)(i). 1 Such a reduction must be “consistent with applicable

policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

        Congress did not define “extraordinary and compelling” reasons when it first authorized

the Bureau of Prisons to allow compassionate release. The United States Sentencing Commission

has defined the term within the U.S. Sentencing Guidelines (U.S.S.G.). U.S. SENT’G GUIDELINES

MANUAL § 1B1.13 (U.S. SENT’G COMM’N 2018). According to the Guidelines, extraordinary and

compelling reasons for compassionate release include “the death or incapacitation of the caregiver

of the defendant’s minor child.” Id. cmt. n.1(C). The Guidelines also include a “catch-all”

provision. Id. cmt. n.1(D) (“As determined by the Director of the Bureau of Prisons, there exists

in the defendant's case an extraordinary and compelling reason other than, or in combination with,

the reasons described in [previous] subdivisions.”).

         Since passage of the First Step Act, empowering District Courts to grant compassionate

release in the first instance, the Guidelines have not been updated. A majority of courts considering

the scope of the “catch-all” provision have concluded that it allows courts independently to

determine whether extraordinary and compelling reasons exist. See e.g. United States v. Adeyemi,

470 F. Supp. 3d 489, 509-510 (E.D. Pa. 2020) (Kearney, J.) (finding that “the new compassionate

release regime mandates concurrent authority between the courts and the Director of the Bureau

of Prisons” and that courts are “not hamstringed because the Sentencing Commission has failed to

update the pertinent guidance” due to lack of quorum); United States v. Babbitt, No. 18-384, 2020

WL 6153608, at *4 (E.D. Pa. Oct. 21, 2020) (Savage, J.) (“Now, the courts have the power to grant

motions without the BOP’s moving or approving them. To permit the BOP to define what reasons



1
 Petitioners must exhaust their administrative remedies before filing a motion. See 18 U.S.C. § 3582(c)(1)(A).
Petitioner filed a petition with the Warden which was rejected on September 1, 2020. ECF 1221 at 6. He therefore
has exhausted his administrative remedies. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

                                                        2
         Case 2:14-cr-00323-GAM Document 1259 Filed 03/23/21 Page 3 of 8




qualify for compassionate release would essentially give it a gatekeeping role, one that Congress

took from it.”); United States v. Andrews, No. 05-280-02, 2020 WL 4812626, at *3 (E.D. Pa. Aug.

19, 2020) (Robreno, J.) (“Many district courts have now weighed in on this question and they

overwhelmingly conclude that a court can make an independent determination of what constitutes

extraordinary and compelling reasons”); United States v. Clausen, No. 00-291-2, 2020 WL

4260795, at *5-6 (E.D. Pa. July 24, 2020) (Pappert, J.); see also United States v. Augustin, No. 00-

0004, 2020 WL 6929522, at *3-4 (D.V.I. Nov. 24, 2020) (collecting cases); United States v. Cantu,

423 F. Supp. 3d 345, 352 (S.D. Tex. 2019) (finding that “based on the text, statutory history and

structure, and consideration of Congress's ability to override any of the Commission’s policy

statements at any time . . . the Court can determine whether any extraordinary and compelling

reasons other than those delineated in [the guidelines] warrant granting relief.”) (internal

quotations and citations omitted); United States v. Rodriguez, 424 F. Supp. 3d 674, 681-82 (N.D.

Cal. 2019) (explaining that “Congress knew that the BOP rarely granted compassionate release

petitions, and the purpose of the [First Step Act] was to allow defendants to file motions in district

courts directly even after the BOP Director denies their petition” and thus concluding that courts

can independently determine whether any extraordinary and compelling reasons exist other than

those delineated in the guidelines).

               On the record here, I conclude that the Guidelines themselves would justify

Petitioner’s release. But even if they did not, I conclude independently that Petitioner is entitled

to relief.




                                                  3
        Case 2:14-cr-00323-GAM Document 1259 Filed 03/23/21 Page 4 of 8




           b. The combination of Mr. Edwards’ vulnerability and his wife’s medical

               condition give rise to an extraordinary and compelling reason

       The Government concedes that Mr. Edwards suffers from “a certain CDC risk factor,” and

that his condition “meets [the] test and permits consideration for compassionate release during the

pandemic.” Gov. Resp. at 11, ECF 1252. Nevertheless, the Government argues that this condition

does not warrant early release. Id. I agree with the Government that standing alone, this factor

would not suffice for release. But an added underlying factor of significant importance is the

condition of his wife, Tamekia Mathias. Mr. Edwards alleges that she suffers from a cardiac

condition that impairs her ability to care for her sons. At my request the Probation Office

interviewed Ms. Mathias to gain greater clarity. By way of family history, Ms. Mathias reports

that her mother died of a cardiac condition in her late twenties. Both of her parents are deceased.

Although records are limited, those supplied confirm that Ms. Mathias suffers from ventricular

entropy, a condition causing irregular contractions of the heart. To a limited degree, she suffers

from irregular contractions of the atrium as well. Clinically, such conditions correlate dizziness,

headache, and heart racing and palpitations, which Ms. Mathias has reported to her physicians.

She has undergone one catheter ablation, which uses electricity or radiofrequency energy in an

attempt to create scar tissue that will neutralize the site of the abnormality, with limited success.

She reports that another procedure has been recommended. When she takes medication to combat

the condition, it leaves her fatigued, but when she does not, her ability to cope is impacted by the

symptoms of her condition. The Court accepts that her condition presents challenges in the

supervision and care of children ages 10 and 12.




                                                 4
        Case 2:14-cr-00323-GAM Document 1259 Filed 03/23/21 Page 5 of 8




        Mr. Edwards notes that his father died of COVID-19 while Mr. Edwards was incarcerated,

and that his mother is elderly and ill. He also represents that his other siblings are not fit or

qualified to assist his wife in his place.

        As the First Step Act is new, there is relatively little case law on this ground for

compassionate release; understandably, the vast majority of motions under this statute seem to

have been related to the COVID-19 pandemic. Nonetheless, decisions from other courts are

consistent with my ruling here. When it can be shown that family members, including minor

children, are in serious need of a defendant’s caregiving, and other family members are afflicted

by incapacitating illnesses courts have granted release. See, e.g., United States v. Kesoyan, No.

2:15-236, 2020 WL 2039028, at *6 (E.D. Ca. Apr. 28, 2020) (granting motion where adult son

was disabled and other family member caretakers had become incapacitated through sickness and

substance abuse); United States v. England, No. 18-61, 2020 WL 4004477, at *3 (D. Mont. July

15, 2020) (granting release where grandparents’ ability to care for infant was impacted by child’s

special health needs and grandparents’ financial difficulties); United States v. Kataev, No. 16-

763-05, 2020 WL 1862685, at *3 (S.D.N.Y. Apr. 14, 2020) (granting release where child had

cerebral palsy and leukemia, and child’s mother was unable to provide care); United States v.

Vargas, No. 88-325, 2020 WL 6886646, at *7 (S.D.N.Y. Nov. 24, 2020) (“Freed from the

unyielding constraints of the Sentencing Commission’s guidance, the Court credits [defendant’s]

wish to assist in the care of his sick mother in its assessment of extraordinary and compelling

reasons.”).

        Where relief has been denied, it is typically where it is not clear that the caregiver’s ability

to function has been significantly impaired. See, e.g. United States v. Cruz-Rivera, No. 11-43,

2020 WL 5993352, at *5 (E.D. Pa. Oct. 9, 2020) (Slomsky, J.); United States v. Nunez, No. 2:13-



                                                   5
        Case 2:14-cr-00323-GAM Document 1259 Filed 03/23/21 Page 6 of 8




00015, 2020 WL 5203429, at *2 (E.D. Ca. Sep. 1, 2020) (denying release where the caregiver

suffered from diabetes, insomnia and hypertension but where there was no evidence as to

incapacitation and where defendant’s brother was cited in presentence report as a possible

caregiver).

       Finally, Mr. Edwards avers, and the Government does not dispute, that he has had an

exemplary record while incarcerated. In that regard, he has completed his G.E.D., and participated

in more than twenty programs. In granting the BOP the power to consider compassionate release,

Congress specifically provided that “[r]ehabilitation of the defendant alone shall not be considered

an extraordinary and compelling reason,” 28 U.S.C. § 994(t), a limitation that the Commission

incorporated into its commentary on the Guidelines. § 1B1.13 cmt.3. But Mr. Edwards’s

rehabilitation can be considered together with the other factors discussed above. See, e.g., United

States v. Briggs, No. 06-715, 2021 WL 872761, at *7 (E.D. Pa. Mar. 8, 2021) (DuBois, J) (“The

Court therefore concludes that the severity of Briggs's sentence, combined with [his] marked

rehabilitation and good behavior in prison, provides an extraordinary and compelling reason to

grant [the] Motions.”); Vargas, 2020 WL 6886646, at *7 (“There is ample precedent for courts to

consider a defendant’s rehabilitation as one of multiple factors warranting compassionate release,

and here, where the Defendant’s rehabilitation appears to be dramatic, the Court would be remiss

to ignore it entirely.”); United States v. Phillips, 469 F. Supp. 3d 180, 185 (S.D.N.Y. 2020)

(“[R]ehabilitation remains relevant to whether there are extraordinary and compelling reasons for

a sentence reduction.”) (citations omitted).

       In summary, I conclude that Mr. Edwards’s risk factor, combined with his family situation

and his extensive rehabilitation, meets the necessary standard to show that extraordinary and

compelling circumstances exist.



                                                 6
         Case 2:14-cr-00323-GAM Document 1259 Filed 03/23/21 Page 7 of 8




   II.      Other Factors Weigh in Favor of Release

         I have also considered other relevant statutory factors in granting this motion. The First

Step Act mandates that I consider “the factors set forth in section 3553(a) to the extent they are

applicable.” 18 U.S.C. § 3582. Those factors include “the nature and circumstances of the offense

and the history and characteristics of the defendant,” “the need for the sentence imposed,” “the

need to avoid unwarranted sentence disparities among defendants with similar records who have

been found guilty of similar conduct.” 18 U.S.C. § 3553(a).

         For release motions filed by the BOP, the Sentencing Guidelines require courts to consider

both whether there are extraordinary and compelling reasons for release and whether the defendant

is “a danger to the safety of any other person or to the community, as provided in 18 U.S.C. §

3142(g).” U.S. SENT’G GUIDELINES MANUAL § 1B1.13. Although the Guidelines have not been

revised since the First Step Act, judges have routinely evaluated these same factors in motions

brought directly by defendants. The section 3142(g) factors include “the nature and circumstances

of the offense,” “the history and characteristics of the person,” and “the nature and seriousness of

the danger to any person or the community that would be posed by the person’s release.” 18 U.S.C.

§3142(g)(1)-(4).

         The crime to which Mr. Edwards pleaded guilty is a serious one, but he exhibited genuine

remorse over his conduct from an early stage. As discussed above, he has had an exemplary record

while incarcerated and has shown proof of rehabilitation. Here, Mr. Edwards’ efforts towards

rehabilitation carry significant weight. Defendant’s wife is in Smyrna, Delaware, where he

proposes to live, and I am reassured that he does not propose to return to Chester, where the

conspiracy took place.



                                                 7
       Case 2:14-cr-00323-GAM Document 1259 Filed 03/23/21 Page 8 of 8




       I conclude that Mr. Edwards is not a danger to the community and has made the requisite

showing for compassionate release. An appropriate order follows.



                                                         /s/ Gerald Austin McHugh
                                                         United States District Judge




                                              8
